Title: To Alexander Hamilton from Tench Coxe, 20 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department,Revenue-office, Decemr 20th 1794
Sir,
The contractor, Mr. G. Hieskell, at Fredericksburg, Virginia, has applied for the sum of 300. Dollars on Account, having as he alleges furnished supplies to that amount. W: Wiatt Esquire the Postmaster was the person, who contracted with him, from circumstances heretofore communicated. You will be pleased to direct such remittance as you may find proper.
I have the honor to be, Sir   your obedient Servant
Tench CoxeCommissr. of the revenue
The Secretaryof the Treasury
